DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2007067182 (Hideki).
	For claim 1, Hideki teaches a surface emission laser formed of a group III nitride semiconductor (fig. 1, 7 and 9) comprising: 
a first conductivity type first clad layer (fig. 7, 104, [0068]); 
a first guide layer on the first clad layer (fig. 7, 105, [0068]).
While Hideki does not teach the first guide layer is a first conductivity type, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention to dope semiconductor layers in order to reduce device resistance, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dope the first guide layer of Hideki with a first conductivity type layers in order to reduce device resistance.
Hideki further teaches  a light-emitting layer on the first guide layer (fig. 7, 106, [0066]); a second guide layer on the light-emitting layer (fig. 7, 101, [0064]); and
 a second conductivity type second clad layer on the second guide layer (fig. 7, 108, [0068]), the second clad layer having a conductivity type opposite to the first conductivity type ([0068]), 
wherein: the first guide layer or the second guide layer internally includes voids periodically arranged (fig. 7, 101a) at square lattice positions with two axes perpendicular to one another as arrangement directions in a surface parallel to the guide layer (fig. 9, [0102] and [0110]) axes may be defined as bottom edge of square and left edge of square), and 
the voids have a polygonal prism structure or an oval columnar structure having a polygonal shape or an oval shape (fig. 1) with a long axis (fig. 9, see line between vertices of hexagon at an angle θ2) and a short axis perpendicular to the long axis in the parallel surface (fig. 9, axis perpendicular to the long axis described above), and the long axis is inclined with respect to one axis among the arrangement directions of the voids by an inclination angle θ (fig. 9, θ2).
For claim 2, Hideki teaches the surface parallel to the first guide layer is a (0001) plane, the long axis has a direction in an <11-20> direction, and the voids have two side surfaces as {10-10} planes parallel to the long axis (fig. 1(B)).
For claim 3, Hideki teaches the voids have a hexagonal columnar structure in which four side surfaces other than the two side surfaces are {10-10} planes (fig. 1(B)).
For claim 4, Hideki teaches the inclination angle satisfies 30º≤ θ ≤ 45º ([0110]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 11,283,243 in view of JP-2007067182 (Hideki). 
For claim 7, Claim 1 of ‘243 teaches the limitations recited in claim 7 of the instant application except of “arranged at square lattice positions with two axes perpendicular to one another as arrangement directions” and “the hole portions have a polygonal prism structure or an oval columnar structure having a polygonal shape or an oval shape with a long axis and a short axis perpendicular to the long axis in the surface parallel to the first guide layer, the hole portions have a direction of the long axis in an <11-20> direction, and the long axis is inclined with respect to one axis among the arrangement directions of the hole portions by an inclination angle θ.”
However, Hideki teaches a photonic crystal layout where the holes are arranged at square lattice positions with two axes perpendicular to one another as arrangement directions (fig. 9) and the hole portions have a polygonal prism structure or an oval columnar structure having a polygonal shape or an oval shape (fig. 9 and fig. 1(b)) with a long axis (fig. 9, see line between vertices of hexagon at an angle θ2) and a short axis perpendicular to the long axis  in the surface parallel to the first guide layer (fig. 9, axis perpendicular to the long axis described above), the hole portions have a direction of the long axis in an <11-20> direction (fig. 1(b)), and the long axis is inclined with respect to one axis among the arrangement directions of the hole portions by an inclination angle θ (fig. 9, θ2) in order to provide a structure with a complete bandgap ([0110]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hideki’s hole configuration in the device of ‘243, claim 1 in order to provide a structure with a complete bandgap.
For claim 8, Claim 1 of ‘243 teaches the additional limitations of claim 8.
For claim 9, Claim 1 of ‘243 teaches the hole portions are formed as voids embedded into the first guide layer by the obstructing the upper portions of the hole portions and flattening, the surface parallel to the first guide layer. Hideki’s hole configuration further teaches the surface is a (0001) plane and the voids have two side surfaces as {10-10} planes parallel to the long axis (fig. 1(B)).
For claim 10, Hideki’s hole configuration further teaches the voids have a hexagonal columnar structure in which four side surfaces other than the two side surfaces are {10-10} planes (fig. 1B).
For claim 11, Hideki’s hole configuration further teaches the inclination angle satisfies 30º≤ θ ≤ 45º ([0110]).

Allowable Subject Matter
Claims 5-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hideki represents the closest prior art but fails to teach the limitations of the inclination angle and the bottoms of the voids. There is no clear suggestion or motivation to modify Hideki to meet the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0247009 and US 2009/0268291 both teach elliptical holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828